DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “the means comprising:
a flowpath extending from an outlet (92-1, 92-2) of the one or more chambers and returning to an inlet (112-1, 112-2) of the one or more chambers;
at least one pump (82) along the flowpath; and
a separator (80) along the flowpath”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-13 are allowable for depending upon claim 1.

Regarding claim 14, the specific limitation of “a controller (200 configured to :
Control the concentration of the ferromagnetic particles in the fluid in the one or ore chambers so as to limit input current ripple to the electrical machine” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 15-17 are allowable for depending upon claim 14.


controlling the concentration of the ferromagnetic particles in the fluid in the one or more chambers so as to limit input current ripple to the electrical machine” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 19-20 are allowable for depending upon claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MINKI CHANG/Examiner, Art Unit 2834          

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834